Jenks, P. J. (concurring):
My concurrence as to this judgment and order does not imply that I have changed my views as indicated by concurrence with the dissent of Thomas, J., in Fried v. New York, New Haven & Hartford R. R. Co. (178 App. Div. 309). I have not done so. I recognize, however, that the judgment of this court in that appeal is binding upon me.
Judgment and order denying motion for a new trial reversed, and a new trial granted, costs to abide the event, unless plaintiff, stipulate within twenty days that the verdict be reduced to $55,000, and the judgment modified accordingly. If such stipulation be given, the judgment as so modified, and said order appealed from, are unanimously affirmed; the order of June 18, 1917, is affirmed, all without costs of this appeal.